DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 04/23/2019 have been entered in full. Claims 1-15 are pending.
Claim Objections
Claim 3 is objected to because of the following informalities:  A word is missing in the final step: higher than the reference value.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
First, the expression “and optionally treating pulmonary fibrosis” in claim 1 is confusing because treatment cannot be optional in the claimed method. Claims 1-4 implicitly require that the subject has received a treatment before the recited steps of detecting and comparing are performed. Otherwise, the recited comparisons would not be meaningful. Two rounds of 
Claim 2 recites “administering the pulmonary fibrosis treatment to a subject who has been determined that the pulmonary fibrosis treatment is effective”. As best as the intended meaning of the claim can be understood,  this should recite “continuing the administration of…”, by analogy to “stopping the administration…” in the final line. The administration in claim 2 cannot be a first administration because that would require that the efficacy of the treatment was known before it was even tested. 
Claim 5 contributes to the lack of clarity as it seems to differ from claim 1 only by explicitly reciting administering a treatment as a first step, which as noted was already necessarily present in claim 1. In order for claim 5 to truly further limit claim 1, claim 1 would have to lack administering a treatment as a first step, which would make no sense as detailed above.
Claim 3 is similar to claim 2 as it recites “administering the pulmonary fibrosis treatment” as if this were the first time the subject had received treatment.  Like claim 2, claim 3 should recite “continuing the administration of…”, by analogy to “stopping the administration…” in the final line, as best as the intended meaning of the claim can be understood.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods which require comparing the number of CCR10-positive cells in the biological sample to the subject's baseline value, does not reasonably provide enablement for methods which require comparing the number of CCR10-positive cells in the biological sample to a reference value.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the invention commensurate in scope with these claims. 
Claim 11 sets forth the intended outcome of detecting a change in the number of CCR10+ cells in a subject. This outcome is recited to be achieved in the final step “determining an increase or decrease in the number of CCR10-positive cells in the biological sample.” The claim recites, in one embodiment, that a single determination of the number of CCR10+ cells is performed, and that result is compared to a reference value. The “reference value” is a static comparator calculated from similar subjects ([0110] in the published specification US 20190271689).
Detection of a change, increase, or decrease requires that a measurement be taken at at least two time points. Comparison of the number of CCR10+ cells to a reference value would only indicate that the number of CCR10+ cells is higher or lower than the reference value. No conclusion about change would be possible.
Claim 14 requires that the impossible method of claim 11 is used to determine whether or not nintedanib is effective. This embodiment is further impossible because neither claim 11 nor .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
The claim recites the correlation of the number of CCR10-positive cells and in a biological sample and the rate of progression of pulmonary fibrosis which is a law of nature because it describes a consequence of natural processes in the human body, e.g., the naturally-occurring relationship between the presence of CCR10-positive cells and the manifestation of pulmonary fibrosis.  The claim recites the steps of comparing collected information and predicting a rate of progression, which are acts of evaluating information that can be practically performed in the human mind. Thus, these steps are abstract ideas in the "mental process" grouping of judicially recognized exceptions to patent eligibility. 
The judicial exceptions are not integrated into a practical application because the claim essentially merely instructs the practitioner to apply the judicial exceptions. The additional elements consist of determining the level of CCR10-positive cells, which is merely data gathering to provide imput into applying the judicial exception. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190270821 (Yarranton).
Lack of clarity notwithstanding, the pending claims are understood to encompass the measurement of the number of CCR10+ cells as a biomarker to indicate disease progression,  efficacy of treatment, and to select candidates for treatment of pulmonary fibrosis.
Yarranton builds upon prior knowledge that EphA3 is upregulated in diseases characterized by abnormal proliferation and fibrosis, such as idiopathic pulmonary fibrosis [0003] to teach methods of treating or preventing pulmonary fibrosis or idiopathic pulmonary fibrosis (IPF) by administering an anti-EphA3 antibody, specifically KB004 [0001][0006]. Yarranton further teaches methods of identifying a candidate for treatment with an anti-EphA3 antibody by evaluating bronchoalveolar lavage fluid for EphA3 positivity on fibroblasts ([0009], claim 29). One way to determine EphA3 positivity is to measure SSEA-4+, CD45+, CCR10+ markers (claim 31). Thus, Yarranton uses the number of CCR10+ cells as an indicator of the effect of KB004 administration, and for the lack effect of a control antibody ([0152-0153]; FIG 27 and 28). 
Yarranton, therefore, establishes the correlation between CCR10 positivity and response to anti-EphA3 antibody, and teaches that reducing the number of CCR10+, anti-EphA3-responsive cells is effective to treat pulmonary fibrosis. Thus, patients having relatively high 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647